DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'. See previously attached Foreign and NPL pdfs.

Response to Amendment

Applicant’s Amendments, filed 11/17/2021, to claims 1-2, 6-8 acknowledged by Examiner. Additionally, applicant cancelled claims 3-5, 9-10, and added claims 11-12.
Claims 1-2, 6-8, 11-12 are now pending.
Response to Arguments
	
First Argument:
	Applicant asserts that the addition of language of “securing points are configured to be provided on front sides of the right leg strap and the left leg strap” overcome the prior art of record (Remarks Page 12).
	Examiner’s Response:
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. See the newly updated rejection below wherein Examiner finds that this language is rejected over the disclosure of Brown.
Second Argument:
	Applicant asserts that the language as now amended of: “first point is a predetermined point on a line that extends on an outer body surface of the subject from over a right greater trochanter of the subject in forward and backward directions by 10 cm, and the second, which is 
	Examiner’s Response:
	Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. The language as now amended in regards to how the “greater trochanter” language is recited has been rejected under 112a below for being new matter as Applicant’s disclosure lacks support for this newly amended language as whole, thus there is further a lack of criticality towards the claimed language which lacks support in the specification. As such any found criticality or unexpected benefits in the disclosure are not relevant to what is currently claimed. Also furthermore, the current rejections of record do not rely on the instant application lacking criticality in this aspect as the claims 1-2, 6, 11 are drawn towards an apparatus claim which simply needs to be capable of performing this function, and the method claims 8 and 12 have been rejected under 103 rationale not relying on criticality rationale in order to meet this limitation.
Third Argument:
	Applicant provides that the prior art references do not provide a waist/hip strap that provides internal rotational forces (Remarks Page 14).
	Examiner’s Response:
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., internal rotation caused by the waist/hip strap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth Argument:
	Applicant asserts that the claim amendments resolve the prior 101 issues (Remarks Pages 11-12).
	Examiner’s Response:
	Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Claims 1 and 6 have been amended to recite that the “upper body strap is configured to connect a first point… and a second point”; however, the first and second points as recited are still positively reciting the structure of the first and second point as being dependent on the “outer body surface of a subject” and the “greater trochanters” of the subject, thus the 101 rejection of claims 1 and 6 is hereby maintained. The “configured to” language presently used herein is only providing functional language of the verbiage “connect” between the “strap” and “a first and second point”; thus Examiner recommends further providing “configured to” or “adapted to” language to modify the limitation of the first and second “points” as claimed in claims 1 and 6 in order to ensure that the language of “which is a predetermined point on a line that extends on an outer body surface of a subject from over a right greater trochanter of the subject in the forward and backward directions by 10 cm” and “which is a predetermined point on a line that extends on an outer body surface of the subject from over a left greater trochanter of the subject in the forward and backward directions by 10 cm” is not being positively recited.
Fifth Argument:
	Applicant asserts that the strap 3 of Brown “does not pass over or near the right and left greater trochanters” as shown in Brown Figures 1-2 (Remarks Page 13).
	Examiner’s Response:
	Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. In regards the apparatus claims, the strap 3 of Brown does not need to explicitly be shown passing over or near the right and left greater trochanters, but merely be capable of . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15746543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 8 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 15746543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(Previous Double Patenting rejection being maintained)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-8, 11-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 6, 8, and 12, recite the limitation “a predetermined point on a line that extends on an outer body surface of the subject from over a right greater trochanter of the subject in forward and backward directions by 10 cm, and the second point, which is a predetermined point on a line that extends on an outer body surface of the subject from over a left greater trochanter of the subject in the forward and backward directions by 10 cm”, wherein the disclosure lacks the subject matter that there is a predetermined point on a line wherein that line extends on an outer body surface of a subject from over a trochanter of a subject, the disclosure only previous provides a line that “extends from a trochanter of a subject” (see previous instant claim set and pages 2 and 4 of the instant specification). And the drawings do not provide sufficient evidence of having this feature inherently or implicitly disclosed. Thus 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “securing means” in claims 1 and 6; this is because the claims further provide structure to this phrase of “securing means” having the structure of being two straps.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1 and 6 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “which is a predetermined point on a line that extends on an outer body surface of a subject from over a right greater trochanter of the subject in the forward and backward directions by 10 cm” and “which is a predetermined point on a line that extends on an outer body surface of the subject from over a left greater trochanter of the subject in the forward and backward directions by 10 cm” wherein this is positively reciting the claim device based on the subject’s body, thus encompassing a human organism. As such claim 1 rejected under 101.
Claim 6 recites “which is a predetermined point on a line that extends on an outer body surface of a subject from over a right greater trochanter of the subject in the forward and backward directions by 10 cm” and “which is a predetermined point on a line that extends on an outer body surface of the subject from over a left greater trochanter of the subject in the forward and backward directions by 10 cm” wherein this is positively reciting the claim device based on the subject’s body, thus encompassing a human organism. As such claim 1 rejected under 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (CA 2434578 A1).
Regarding claim 1, Brown discloses an upper body assisting device (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising: 
a strip-shaped upper body strap 3 (See Figures 1-2, this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), which is a predetermined point on a line that extends on an outer body surface of a subject from over a right greater trochanter of the subject in the forward and backward directions by 10 cm (wherein the device of Brown is capable of being positioned such that the first point as indicated in Annotated Figure 2 is positioned nearby/adjacent the right greater trochanter, thus being on a line that is 10 cm away from this greater trochanter along the body surface of the user, if desired by the user via simply altering the position of the leg straps 2 and adjusting the tension/length in the upper strap 3 (see page 3 which discusses tension control and see Figure 6 wherein the tension control controls the length), this limitation is purely intended use and is also dependent on the size of the user wearing the device thus further making the device capable of such function implicitly), and a second point (See Annotated Figure 2), which is a predetermined point on a line that extends on an outer body surface of the subject from over a left greater trochanter of the subject in the forward and backward directions by 10 cm (the device of Brown is capable of being positioned such that the second point as indicated in Annotated Figure 2 is positioned nearby/adjacent the left greater trochanter, thus being on a line that is 10 cm away from this greater trochanter along the body surface of the user, if desired by the user via simply altering the position of the leg straps 2 and adjusting the tension/length in the upper strap (see page 3 which discusses tension control and see Figure 6 wherein the tension control controls the length), this limitation is purely intended use and is also dependent on the size of the user wearing the device thus further making the device capable of such function implicitly), with each other along a path: 

from the left shoulder to a left underarm of the subject, going along a front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to a right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to a right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, both ends of the upper body strap 3 to securing points 13 (See Figures 3-4, see page 3 wherein the points 13 receive an adjustable screw to attach the securing means 2 to the “main frame 1” at pivots 5 and 6 which in this case is the upper body strap 3 as seen in Figures 1-2), which are located at the same positions as those of the first point and the second point (See Page 3 and Annotated Figure 2 wherein the pivots 5 and 6 are the first and second pivot points);
wherein the securing means 2 includes:
a right leg strap 2-12 (See Figures 1-3 wherein there is a right leg strap 12 of securing means 2) configured to be secured in a state of being wrapped around the right thigh (See Figures 1-2 wherein this strap wraps around the right thigh and further noted that this is intended use wherein the device capable of being positioned as desired by the user, and see the Abstract wherein the “leg keys” are wrapped around the upper thigh); and 

wherein the securing points 13 are configured to be provided on the front sides of the right leg strap 2-12 and left leg strap 2-11, respectively, when the right leg strap 2-12 and the left leg strap 2-11 are secured to the body (See Figures 1-4, wherein the securing points 13 as shown in Figure 4 are attached to the upper body strap 3 on the interior facing side of the leg straps 2-12 and 2-11 such that this interior side may be indicated to be a “front” side of these straps 2-11/12).


    PNG
    media_image1.png
    651
    552
    media_image1.png
    Greyscale

Regarding claim 2, Brown discloses the invention of claim 1 above.
Brown further discloses wherein the upper body strap 3 is stretchable in a lengthwise direction thereof (see page 2 wherein the device is made of rubber material which is inherently stretchable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (CA 2434578 A1) in view of Kato (JP 2006149517 A) (see previously attached machine translation).
Regarding claim 6, Brown discloses an upper body assisting device (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising: 
a strip-shaped upper body strap 3 (See Figures 1-2, this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), which is a predetermined point on a line that extends on an outer body surface of a subject from over a right greater trochanter of the subject in the forward and backward directions by 10 cm (wherein the device of Brown is capable of being positioned such that the first point as indicated in Annotated Figure 2 is positioned nearby/adjacent the right greater trochanter, thus being on a line that is 10 cm away from this greater trochanter along the body surface of the user, if desired by the user via simply altering the position of the leg straps 2 and adjusting the tension/length in the upper strap 3 (see page 3 which discusses tension control and see Figure 6 wherein the tension control controls the length), this limitation is purely intended use and is also dependent on the size of the user wearing the device thus further making the device capable of such function implicitly), and a second point (See Annotated Figure 2), which is a predetermined point 
from the first point to a left shoulder of the subject, going along a back side of the body of the subject (See Annotated Figure 2, wherein from the first point the upper strap 3 extends along the back of the user towards the left shoulder); 
from the left shoulder to a left underarm of the subject, going along a front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to a right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to a right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, both ends of the upper body strap 3 to securing points 13 (See Figures 3-4, see page 3 wherein the points 13 receive an adjustable screw to attach the securing means 2 to the “main frame 1” 
wherein the securing means 2 includes:
a right leg strap 2-12 (See Figures 1-3 wherein there is a right leg strap 12 of securing means 2) configured to be secured in a state of being wrapped around the right thigh (See Figures 1-2 wherein this strap wraps around the right thigh and further noted that this is intended use wherein the device capable of being positioned as desired by the user, and see the Abstract wherein the “leg keys” are wrapped around the upper thigh); and 
a left leg strap 2-11 (See Figures 1-3 wherein there is a left leg strap 11 of securing means 2) configured to be secured in a state of being wrapped around the left thigh (See Figures 1-2 wherein this strap wraps around the left thigh and further noted that this is intended use wherein the device capable of being positioned as desired by the user, and see the Abstract wherein the “leg keys” are wrapped around the upper thigh), and 
wherein the securing points 13 are provided on the right leg strap 2-12 and the left leg strap 2-11 (See Figure 3).
Brown does not disclose a strip-shaped waist/hip strap configured to connect a back of the right leg strap worn on the right thigh of the subject and a back of the left leg strap worn on the left thigh of the subject with each other along a path: 
from the back of the right leg strap to an outer side of a left ilium of the subject, going around an outside of the right leg strap and along the front side of the body of the subject; from the outer side of the left ilium to an outer side of a right ilium of the subject, going along the back side of the body of the subject; and from the outer side of the right ilium to the back of the left leg strap, going along the front side of the body of the subject and around an outside of the left leg strap, or vice versa, and wherein the securing points are provided near both ends of the waist/hip strap.

from the back of the right leg strap 53A to an outer side of a left ilium of the subject, going around an outside of the right leg strap 53A and along a front side of a body of the subject; from the outer side of the left ilium to an outer side of a right ilium of the subject, going along a back side of the body of the subject; and from the outer side of the right ilium to the back of the back of the left leg strap 53B, going along the front side of the body of the subject and around an outside of the left leg strap 53B, or vice versa (See Annotated Figure 14a-b). Kato further teaches that this device is built to aid in the user’s posture (and thus spine stability) (see lines 10-17 and lines 1459-1465) in order to improve the health of the user, and also the device is said to help heal and keep muscles healthy (see lines 26-32).

    PNG
    media_image2.png
    497
    901
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Brown with the waist/hip strap R (reference numbers 52A/52B/62) as taught by Kato to connect to the right and left leg straps 2 (11/12) in order to improve pelvic health and further improve the posture and muscles of the user (See Kato lines 10-17, 26-32, 1459-1465) (See Brown Abstract wherein the device of Brown aims to improve posture), thus the securing points 13 are provided near both ends of the waist/hip strap (See Figure 2 of Brown wherein the securing points 13 (which are indicated here via reference numbers 5 and 6) are on the relative back of the user on the leg straps and see Kato Figures 14a-14b wherein the strap R ends are on the relative back of the user on the leg straps, as such they are provided near each other).
Regarding claim 11, Brown in view of Kato and Barbosa discloses the invention of claim 6 above.
Brown further discloses wherein the upper body strap 3 is stretchable in a lengthwise direction thereof (see page 2 wherein the device is made of rubber material which is inherently stretchable in any direction).
Regarding claim 12, Brown discloses an upper body assisting method (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising:
wrapping a strip-shaped right leg strap 12 around a right thigh of a body of a subject (See Figure 3 wherein there is an indicated right leg strap 12; See Figure 1, wherein this right leg strap 12 is wrapped around a right thigh); 
wrapping a strip-shaped left leg strap 11 around a left thigh of the body of the subject (See Figure 3 wherein there is an indicated left leg strap 11; See Figure 1, wherein this left leg strap 11 is wrapped around a left thigh);  
connecting a first point and a second point (See Annotated Figure 2) by a strip-shaped upper body strap 3 (See Figures 1-2) (See Figures 1-2 wherein this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), and a second point (See Annotated Figure 2), with each other along a path: 
from the first point to the left shoulder of the subject, going along the back side of the body of the subject (See Annotated Figure 2, wherein from the first point the upper strap 3 extends along the back of the user towards the left shoulder); 
from the left shoulder to the left underarm of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to the right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to the right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, 
Brown is silent on the first point is a predetermined point on a line that extends on an outer body surface of the subject from over a right greater trochanter of the subject in forward and backward directions by 10 cm, and the second, which is a predetermined point on a line that extends on an outer body surface of the subject from over a left greater trochanter of the subject in the forward and backward directions by 10 cm.
However, Brown does disclose wherein the device is built such that the device provides additional support to the spine, and aids in building abdominal and back muscles (see page 1). Furthermore, the device of Brown as seen in Figures 1-2 would be easily configured to have the first and second points (See Annotated Figure 2) be near/adjacent of the greater trochanters (thus being 10 cm away from the left/right greater trochanter on a line on an outer body surface of the subject) by simply rotating the securing means 2 and altering the length of the upper body strap 3 via the tension mechanism (see Figure 6 and page 4) and especially as Brown discloses that the leg straps 2 (leg keys) are desirably placed around the upper thigh (See Abstract) which is already where the greater trochanters are located (see for example https://www.medicinenet.com/trochanter/definition.htm ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the first and second points of Brown (See Annotated Figure 2) near/adjacent the greater trochanters of the user (thus being 10 cm away from the left/right greater trochanter on a line on an outer body surface of the subject) to improve the functionality of the device to support the spine and aid in building the muscles as a matter of routine optimization since it has been held that “where the general conditions of a 
Brown does not disclose the method of connecting by a strip-shaped waist/hip strap a back of the right leg strap worn on the right thigh of the subject and a back of the left leg strap worn on the left thigh of the subject with each other along a path: 
from the back of the right leg strap to an outer side of a left ilium of the subject, going around an outside of the right leg strap and along the front side of the body of the subject; from the outer side of the left ilium to an outer side of a right ilium of the subject, going along the back side of the body of the subject; and from the outer side of the right ilium to the back of the left leg strap, going along the front side of the body of the subject and around an outside of the left leg strap, or vice versa, and wherein the securing points are provided near both ends of the waist/hip strap.
However, Kato teaches an analogous set of right and left leg straps 53A and 53B (See Figures 14a and 14b, embodiment 13 of Kato, see lines 1420-1483) which are connected to the user’s upper thigh (See Figures 14a-b) wherein there is a waist/hip strap R (reference numbers 52A/52B/62 wherein these will be henceforth referred back to as R) (See Figures 14a-b, all one member ultimately just different named portions) that is attached to the back of the right leg strap 53A (See Figures 14a-b, and lines 1427-1436, connected at point 55A of the leg strap) and to the back of the left leg strap 53B (See Figures 14a-b, and lines 1427-1436, connected at 55B of the leg strap) when worn on the subject, and connects these two points 55A and 55B along a path of:
from the back of the right leg strap 53A to an outer side of a left ilium of the subject, going around an outside of the right leg strap 53A and along a front side of a body of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Brown with the waist/hip strap R (reference numbers 52A/52B/62) as taught by Kato to connect to the right and left leg straps 2 (11/12) in order to improve pelvic health and further improve the posture and muscles of the user (See Kato lines 10-17, 26-32, 1459-1465) (See Brown Abstract wherein the device of Brown aims to improve posture), thus the securing points 13 are provided near both ends of the waist/hip strap (See Figure 2 of Brown wherein the securing points 13 (which are indicated here via reference numbers 5 and 6) are on the relative back of the user on the leg straps and see Kato Figures 14a-14b wherein the strap R ends are on the relative back of the user on the leg straps, as such they are provided near each other).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (CA 2434578 A1) in view of Kato (JP 2006149517 A) (see previously attached machine translation) in view of Barbosa (US 20140336555 A1).
Regarding claim 7, Brown in view of Kato discloses the invention of claim 6 above.
Brown as modified by Kato does not disclose a vertical connection member, the vertical connection member being configured so as to connect a substantial center of the portion of the upper body strap 3 running from the left underarm to the right underarm along the back side of the body of the subject (See Figure 2 of Brown wherein reference number 4 is pointing to this spot) and a substantial center of the portion of the waist/hip strap R (of Kato) running from the 
However, Barbosa teaches an analogous back support device in the form of a posture correction device (Abstract) with similar functions to Brown and Kato wherein Barbosa comprises a vertical connection member 30 (See Figure 3) on the back of the user which connects upper body straps 20 and 24 and a belt 38 at respective centers wherein the vertical connection member 30 is adjustable [0043] and may adjusted to alter the forces of the back strap onto the back [0044].
Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have added the vertical connection member 30 as taught by Barbosa to an analogous center of the back of portion 63 of Brown as modified Kato (See Kato Figures 14a-b) and an analogous center of the back strap 3 of Brown as modified by Kato (See Brown Figure 2) in order to create adjustable postural forces between the two (Barbosa, [0043-0044]) and thus increase customizability of the device/system as combined.
Thus, Brown as modified by Kato and Barbosa discloses a vertical connection member 30, the vertical connection member 30 being configured so as to connect a substantial center of the portion of the upper body strap 3 running from the left underarm to the right underarm along the back side of the body of the subject (See Figure 2 of Brown wherein reference number 4 is pointing to this spot) and a substantial center of the portion of the waist/hip strap R running from the outer side of the left ilium to the outer side of the right ilium along the back side of the body of the subject (See Figures 14a-14b of Kato wherein the reference number 63 points to this spot).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (CA 2434578 A1).
Regarding claim 8, Brown discloses an upper body assisting method (See Figures 1-2) (see Page 2 wherein this device corrects the posture of the user) comprising:
wrapping a strip-shaped right leg strap 12 around a right thigh of a body of a subject (See Figure 3 wherein there is an indicated right leg strap 12; See Figure 1, wherein this right leg strap 12 is wrapped around a right thigh); 
wrapping a strip-shaped left leg strap 11 around a left thigh of the body of the subject (See Figure 3 wherein there is an indicated left leg strap 11; See Figure 1, wherein this left leg strap 11 is wrapped around a left thigh);  
connecting a first point and a second point (See Annotated Figure 2) by a strip-shaped upper body strap 3 (See Figures 1-2) (See Figures 1-2 wherein this strap is elongated like a strip thus being “strip shaped”) configured to connect a first point (See Annotated Figure 2), and a second point (See Annotated Figure 2), with each other along a path: 
from the first point to the left shoulder of the subject, going along the back side of the body of the subject (See Annotated Figure 2, wherein from the first point the upper strap 3 extends along the back of the user towards the left shoulder); 
from the left shoulder to the left underarm of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the left underarm to the right underarm of the subject, going along the back side of the body of the subject (See Figures 1-2, clearly seen in figure); 
from the right underarm to the right shoulder of the subject, going along the front side of the body of the subject (See Figures 1-2, clearly seen in figure); and 
from the right shoulder to the second point, going along the back side of the body of the subject, or vice versa (See Annotated Figure 2, wherein from the right shoulder the upper strap 3 extends along the back of the user towards second point); and 
securing means 2 (See Figures 1-2, and Figures 3-4 which closely show the straps 2) configured to removably secure, under a state in which the upper body strap 3 is tensioned, 
Brown is silent on the first point is a predetermined point on a line that extends on an outer body surface of the subject from over a right greater trochanter of the subject in forward and backward directions by 10 cm, and the second, which is a predetermined point on a line that extends on an outer body surface of the subject from over a left greater trochanter of the subject in the forward and backward directions by 10 cm.
However, Brown does disclose wherein the device is built such that the device provides additional support to the spine, and aids in building abdominal and back muscles (see page 1). Furthermore, the device of Brown as seen in Figures 1-2 would be easily configured to have the first and second points (See Annotated Figure 2) be near/adjacent of the greater trochanters (thus being 10 cm away from the left/right greater trochanter on a line on an outer body surface of the subject) by simply rotating the securing means 2 and altering the length of the upper body strap 3 via the tension mechanism (see Figure 6 and page 4) and especially as Brown discloses that the leg straps 2 (leg keys) are desirably placed around the upper thigh (See Abstract) which is already where the greater trochanters are located (see for example https://www.medicinenet.com/trochanter/definition.htm ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the first and second points of Brown (See . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/22/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/8/2022